Citation Nr: 0827644	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-02 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to an effective date earlier than March 19, 2002, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1984 to January 1987.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2004 rating decision of the Phoenix, Arizona Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, granted service connection for PTSD, rated 70 percent, 
effective from March 19, 2002.


FINDINGS OF FACT

1. An unappealed November 1998 rating decision denied service 
connection for PTSD.

2. After the November 1998 decision, the first communication 
from the veteran seeking to reopen a claim of service 
connection for PTSD was received on March 19, 2002.


CONCLUSION OF LAW

An effective date earlier than March 19, 2002, is not 
warranted for the award of service connection for PTSD.  
38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the February 2004 rating decision that is on appeal 
granted service connection for PTSD and assigned an effective 
date for the award, statutory notice had served its purpose 
and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A 
January 2005 statement of the case (SOC) provided notice on 
the "downstream" issue of effective dates and readjudicated 
the matter after the appellant and his representative 
responded and further development was completed.  38 U.S.C.A. 
§ 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 
(2006).  Notably, the veteran has not alleged prejudice from 
any downstream notice defect.  See Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008) (holding that "where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
issues").

All evidence relevant to the veteran's claim has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application 
of governing law to those findings, and generally further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The veteran has not identified any other 
pertinent evidence that remains outstanding.  Thus, VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim. 

B.	Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an  
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

An unappealed November 1998 rating decision denied the 
veteran's claim of service connection for PTSD.  That 
decision is final and not subject to revision in the absence 
of clear and unmistakable error (CUE) in the decision.  
38 U.S.C.A. §§ 5109A, 7105; see Rudd v. Nicholson, 20 Vet. 
App. 296 (2006) (finding that only a request for revision 
based on CUE could result in the assignment of an effective 
date earlier than the date of a final decision).  CUE in the 
November 1998 rating decision has not been alleged and that 
rating decision is a legal bar to an effective date prior to 
the date of the decision.

While the veteran has not alleged CUE in the November 1998 
rating decision, he has argued that he is entitled to an 
effective date in February 1998, the date of his original 
claim of service connection for PTSD, essentially based on 
the provisions of 38 C.F.R. § 3.159(c)(4).  Specifically, he 
and his representative have argued that the RO did not 
arrange for a VA medical examination when his original claim 
was filed.  The allegation of VA's failure to afford the 
claimant with a VA medical examination does not render the 
previous denial of the claim nonfinal.  Such an alleged 
breach necessarily involves evidence that was not in 
existence at the time of the prior denial.  See Simmons v. 
Principi, 17 Vet. App. 104, 109 (2003) (holding that the fact 
that a VA medical examination was not conducted may not, as a 
matter of law, serve to vitiate a final decision).  

The veteran's formal claim to reopen a claim of service 
connection for PTSD was received by the RO on March 19, 2002.  
There is no statutory authority that would allow VA to grant 
the veteran an earlier effective date for the award of 
service connection for PTSD for the reasons he has alleged.  
The record does not reflect that he filed a formal or 
informal claim to reopen his claim of service connection for 
PTSD prior to March 19, 2002, nor does he allege otherwise.  
In the absence of such a claim, the instant claim for an 
earlier effective date has no legal merit.  Accordingly, as a 
matter of law, the appeal seeking an effective date prior to 
March 19, 2002, for the grant of service connection for PTSD 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date prior to March 19, 2002, for the grant of 
service connection for PTSD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


